Hamilton App. No. C-050682, 2007-Ohio-857. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County and has been consolidated with 2007-0595, State v. Cabrales, Hamilton App. No. C-050682, 2007-Ohio-857, for briefing and argument. To provide for an orderly briefing of the consolidated cases,
It is ordered by the court, sua sponte, that briefing shall proceed as follows:
5) The State of Ohio shall file a brief pursuant to S.Ct.Prac.R. VI(5)(A), within 40 days from the date of this entry.
6) Fernando Cabrales shall file a brief pursuant to S.Ct.Prac.R. YI(5)(B).
7) The State of Ohio shall file a brief pursuant to S.Ct.Prac.R. VI(5)(C).
8) Fernando Cabrales may file a brief pursuant to S.Ct.Prac.R. VI(5)(D).
It is further ordered by the court that counsel for the State of Ohio shall argue first at oral argument and may reserve time for rebuttal. Counsel for Fernando Cabrales shall argue second at oral argument and may reserve time for surrebuttal.